significant index no dollar_figure tax exempt ano government entities nent department of the treasury internal_revenue_service washington d c feb ti 6p kp wk re ruling requests taxpayer plan pooled retiree health account separate h accounts year year date dear this letter is in response to your request of date as modified by ‘letters of date and date for rulings concerning the funding of retiree medical accounts as described in sec_401 of the code the plan is a defined_benefit_plan intended to be qualified under sec_401 of the code the date of the last determination_letter received by the plan is date the plan has a calendar plan_year the plan provides for an account under sec_401 of the code to provide health benefits after retirement for participants spouses and their dependents effective the h account the h account was established in year in year which is six years after year the plan was amended to provide for the determination of attributed retiree medical balances attributed balances’ within the h account for all participants attributed balances for participants who are key employees are held in such employees’ separate h accounts are not key employees non-key employees are maintained on a notional basis within the pooled h account if a participant who is not a key_employee becomes a key_employee an amount equal to the attributed balance of the participant is moved from the pooled retired health account to a separate h account for the participant attributed balances for participants who retiree medical benefits for any participant who is a key_employee are charged against the assets of the employee's separate h account if the assets of a key employee’s separate h account are exhausted no further retiree medical benefits are paid to the employee all amounts within the h account not held within separate h accounts of key employees are available to pay retiree medical benefits to all participants who are not key employees attributed balances are determined as follows the attributed balance of each participant was initially set at zero commencing in year the attributed balance of each participant is credited each year with an amount equa to the lesser_of the maximum annual_addition with respect to the participant under sec_415 of the code and an amount determined by dividing the actuarial present_value of the future expected retiree medical benefits payable to the participant reduced by the existing attributed balance of the participant by the participant's expected future service years the source of the funds used to credit the lesser_of and above may be either external contributions from the taxpayer or prior taxpayer contributions to the h account that have not been either allocated to the separate_account of any key_employee or notionally allocated to the account of any non-key_employee within the pooled retiree health account the attributed balance of each participant is further credited each year with interest at a rate equal to the average rate of return earned on the trust fund for the plan the attributed balance of each participant is reduced each year by benefits or expenses chargeable to such attributed balance presently no amounts other than interest are credited to the separate h accounts of key employees subsequent to their retirements subject_to the receipt of a favorable ruling from the service on this ruling_request the taxpayer proposes to amend the plan to permit the crediting of the attributed balance of each retired key_employee with an amount equal to the lesser_of the maximum annual_addition with respect to the participant under sec_415 of the code and the actuarial present_value of the future expected retiree medical benefits payable to the participant reduced by the existing attributed balance of the participant in accordance with the foregoing you have requested a ruling that the mere allocation of funds to the separate h accounts of key employees subsequent to the retirements of such key employees will not cause the plan to fail to satisfy the requirements of sec_415 of the code law sec_401 of the code provides that under regulations prescribed by the secretary and subject_to the provisions of sec_420 a pension or annuity plan may provide for the payment of sickness accident hospitalization and medical_expenses of retired employees their spouses and their dependents but only if --- such benefits are subordinate to the retirement benefits provided by the plan a separate_account is established and maintained for such benefits the employer's contributions to such separate_account are reasonable and ascertainable it is impossible at any time prior to the satisfaction of all liabilities under the plan for any part of the corpus or income of such separate_account to be within the taxable_year or thereafter used for or diverted to any purpose other than providing of such benefits notwithstanding the provisions of subsection a upon the satisfaction of all liabilities under the plan to provide such benefits any amount remaining in such separate_account must under the terms of the plan be returned to the employer and in the case of an employee who is a key_employee a separate_account is established and maintained for such benefits payable to such employee and his spouse and dependents and such benefits to the extent attributable to plan years beginning after date for which the employee is a key_employee are only payable to such employee and his spouse and dependents from such separate_account m for purposes of paragraph the term key_employee means any employee who at any time during the plan_year or any preceding plan_year during which contributions were made on behalf of such employee is or was a key_employee as defined in as defined in sec_416 in no event shall the requirements of paragraph be treated as met if the aggregate actual contributions for medical benefits when added to actual contributions for life_insurance under the plan exceed percent of the total actual contributions to the plan other than contributions to fund past service credits after the date on which the account was established sec_414 of the code provides that the term defined_contribution_plan means a plan which provides for an individual_account for each participant and for benefits based solely on the amount contributed to the participant’s account and any income expenses gains and losses and any forfeitures of accounts of other participants which may be allocated to such participant’s account sec_415 of the code provides that contributions and other additions with respect to a participant in a defined_contribution_plan exceed the limitation of that subsection if when expressed as an annual_addition within the meaning of paragraph to the participant's account such annual_addition is greater than the lesser_of a dollar_figure b percent of the participant's_compensation sec_415 of the code provides that for purposes of paragraph the term annual_addition means the sum for any year of ---- a employer contributions b the employee contributions and c forfeitures sec_415 of the code provides that for purposes of that section contributions to any individual medical account which is part of a pension or annuity plan shall be treated as an annual_addition to a defined_contribution_plan for purposes of subsection c sec_415 further provides that section c b shall not apply to any amount treated as an annual_addition under the preceding sentence sec_415 of the code provides that for purposes of paragraph the term individual medical account means any separate_account ----- a which is established for a participant under a pension or annuity plan and b from which benefits described in sec_401 are payable solely to such participant his spouse or his dependents sec_1_401-14 of the regulations provides that a plan which provides medical benefits described in sec_401 must not discriminate in favor of officers shareholders supervisor employees or highly compensated employees with respect to contributions or benefits under the plan the determination of whether such a plan so discriminates is made with reference to the retirement portion of the plan as well as the portion providing the medical benefits described in sec_401 if it discriminates in favor of employees who are officers or shareholders with respect to either portion of the plan thus for example a plan will not be qualified under section sec_1 b i of the regulations provides that an annual_addition is credited to the account of a participant for a particular limitation_year if it is allocated to the participant's account under the terms of the plan as of any date within the limitation_year however an amount is not allocated as of any date within a limitation_year if such allocation is dependent upon participation in the plan as of any date subsequent to such date analysis sec_415 of the code provides that amounts contributed to any individual medical account which is part of a pension_plan are treated as an annual_additions for purposes of sec_415 sec_1 b i of the regulations provides that annual_additions are credited to the account of a participant when the addition is allocated to the account of the participant under the terms of the plan -_ in the instant case although attributed balances within the pooled retiree health account are determined for non-key employees such attributed balances are not accounts within the meaning of sec_415 of the code this is so because the benefits of non-key employees are not based solely on the amounts credited to their individual attributed balances furthermore the amounts credited to the attributed balance of any particular non-key_employee are available to pay the benefits of any other non-key_employee in contrast the benefits of key employees are based solely on the amounts credited to their individual attributed balances in addition the amounts credited to the attributed balance of any particular key_employee are not available to pay the benefits of any non-key_employee or any other key_employee accordingly the attributed balances of key employees are accounts within the meaning of sec_415 of the code thus in the case of a non-key_employee who subsequently becomes a key_employee any amounts transferred from the pooled retiree health account to the separate h account of the employee are treated as transfers into an account with a beginning account balance of zero accordingly all amounts transferred to the separate_account of the employee are subject_to the limitations of sec_415 of the code thus because transfers from the pooled health account to separate h accounts of key employees do constitute annual_additions it may take more than one year to transfer the entire attributed balance of anon-key employee who subsequently becomes a key_employee to the separate h account of the employee sec_415 of the code provides an annual_addition limit equal to the lesser_of subparagraphs a and b thereof subparagraph a provides an annual_addition limit equal to dollar_figure sec_415 provides an annual_addition limit equal to of a participant's_compensation however sec_415 provides that sec_415 does not apply in the case of contributions allocated to individual medical accounts accordingly employers are not precluded from allocating contributions to the individual medical accounts of retired key employees with no compensation who would otherwise be subject_to an annual_addition limit of dollar_figure because of dollar_figure the compensation of the retired participant is dollar_figure ' see tax_reform_act_of_1986 explanation of technical corrections provisions prepared by the staff of the joint_committee on taxation and released on date page which states that the effect of this rule also is to permit the funding of post-retirement medical benefits on behalf of a key_employee during periods when the employee has no compensation from the employer eg after retirement _ in the instant case the taxpayer proposes to fund the post-retirement medical benefits of retired key employees directly through extemal contributions and indirectly through transfers of unallocated funds ie funds that have not been notionally allocated to non-key employees from the pooled health account either source of funding is acceptable provided that at all times the contributions or benefits provided under the plan do not discriminate in favor of highly compensated employees see sec_401 of the code and sec_1_401-14 of the regulations the taxpayer to the separate h account of retired key employees are subject_to the subordination limits of sec_401 of the code furthermore any external contributions by conclusion the mere allocation of funds to the separate h accounts of key employees subsequent to the retirements of such key employees as limited by the plan will not cause the plan to fail to satisfy the requirements of sec_415 of the code allocation of funds to the separate_accounts of key employees must not however discriminate in favor of highly compensated employees in addition if the sources of the funds for such allocations are external contributions from the taxpayer such contributions are subject_to the subordination limits of sec_401 furthermore in the case of any non-key_employee who subsequently becomes a key_employee the total s of any amounts transferred from the pooled retiree health account to the separate_account of the employee plus any other allocations eg forfeitures or external contributions may not exceed the limits provided under sec_415 in the year s of such transfer s this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent
